PATTERSON, Acting Chief Judge.
Bernetta Williams appeals from the judgment and sentence for aggravated battery with a deadly weapon which was entered following her guilty plea. She argues that the trial court erred in adjudicating her guilty of first-degree aggravated battery because her plea form states that her plea was to second-degree aggravated battery. As the State points out, Williams is challenging the voluntariness of her plea and, therefore, must first raise the issue in the trial court. See Robinson v. State, 659 So.2d 472 (Fla. 2d DCA 1995) (holding that any alleged infirmity concerning the intelligent or voluntary nature of a plea must first be raised in the trial court by a motion to withdraw the plea or a motion for postconviction relief). Because this case is not yet ripe for appellate review, we dismiss the appeal without prejudice so that Williams may file the appropriate motion in the trial court.
Dismissed.
ALTENBERND and CASANUEVA, JJ., concur.